Citation Nr: 1603262	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a stroke and associated residuals.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977 and from January 1980 to November 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in July 2015, when the case was remanded for additional development of the evidence.

In March 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDING OF FACT

The Veteran's stroke and associated residuals were not incurred in or aggravated in service, and the Veteran's stroke and associated residuals have not been caused or aggravated by his service-connected aortic valve insufficiency status post aortic valve replacement nor other service-connected disability.


CONCLUSION OF LAW

Service connection for stroke and associated residuals, to include as secondary to service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A June 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of the general disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Significantly, during the March 2015 Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claim.  In fact, discussion during the hearing led to the record being held open for a period of 90 days to afford the Veteran the opportunity to obtain the type of evidence discussed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the March 2015 Board hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim.  Discussion during the hearing included suggestion of the submission of potentially pertinent evidence.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has been afforded a VA examination addressing the medical questions at issue in this case in October 2009, with a new VA medical opinion obtained in October 2015.  The October 2015 VA examination was obtained in accordance with the Board's July 2015 remand directives, after the Board identified medical questions that had not been adequately addressed by the October 2009 VA medical opinion.  The Board finds that the October 2015 VA examination report adequately addresses the pertinent medical questions in this case with citation of evidence and explanation of rationale, in compliance with the Board's July 2015 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board also notes that the Veteran's updated VA medical records have been added to the Veteran's claims-file in accordance with the Board's remand directives.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran claims entitlement to service connection for the occurrence and residuals of a May 2009 stroke, primarily contending that the stroke was etiologically linked to a set of cardiac disabilities, including service-connected aortic insufficiency / aortic valve replacement (with various other nonservice-connected cardiac disabilities).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disabilities which are proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Regarding direct service connection, the STRs are silent for any complaints, findings, treatment, or diagnosis suggesting a stroke.  The Veteran has not contended, and no evidence suggests that the Veteran had onset of the symptoms of the stroke pathology during service, or that his stroke pathology otherwise had onset during his military service.  The Veteran's stroke is documented to have occurred in May 2009.  In the May 2009 VA medical reports associated with evaluation of and treatment for the stroke, the Veteran described that the double vision / diplopia he experienced as part of the stroke had previously occurred "10 times since 12/05 but that previous episodes have been of much shorter duration."  Later, an October 2009 VA examination report shows that the Veteran told the examiner that "[h]e does not recall any episodes of double vision before that day [in May2009]."  Neither the Veteran's contentions nor any evidence of record suggests that any feature or symptomology of the stroke pathology manifested during the Veteran's service or at any time within many years thereafter.  Furthermore, there is no medical record, medical opinion, or other manner of evidence of record suggesting that the Veteran's stroke was directly related to his military service.  The only suggestion or assertion of any relationship between the Veteran's stroke and his military service is his contention that his stroke was a consequence of his service-connected heart disability featuring aortic valve replacement.

Accordingly, service connection is not warranted for the stroke pathology on any direct basis of in-service incurrence or aggravation.

An October 2009 VA examination report is of record.  As explained in the Board's July 2015 remand, the October 2009 VA examination report presents a medical opinion that is not entirely adequate to resolve all of the medical questions at issue.  As discussed further below, there is now a new October 2015 VA medical opinion that more adequately addresses all of the pertinent medical questions.  However, the Board shall first discuss the medical opinion presented by the October 2009 VA examination report that addresses certain of the medical questions at issue.

The October 2009 VA examination report presents an opinion, informed by review of the pertinent medical documentation, that the Veteran's stroke is less likely than not "directly linked" to the service-connected heart disability.  The October 2009 VA examiner explained that "[t]he stroke on imaging is more consistent with a small vessel ischemic stroke."  The October 2009 VA examiner discussed the features on the diagnostic imaging that indicated the type of stroke.  The VA examiner went on to discuss that the Veteran "has several risk factors for small vessel ischemic disease including hyperlipidemia, inconsistent use of aspirin before the stroke, HTN [hypertension] and possible DM [diabetes mellitus]."  The VA examiner then explained that "[t]he fact that he has had some of the symptoms on and off for a while, and the size of the stroke on MRI all favor small vessel ischemic disease, as opposed to an embolic event (such as an emboli from his AVR [aortic valve replacement]."  Additionally, the VA examiner explained that "[t]his is also further supported by the assessment by stroke specialist Dr. Lutsep from summer of 2000 who did not feel like work up was indicated to as[s]ess if there was aortic valve malfunction given that this was a small vessel stroke."  On this basis, the October 2009 VA examiner opined that "it is less likely as not that his stroke was directly linked to his service connected AVR, and more likely related to other factors which increase risk of small vessel strokes including hyperlipidem[i]a, possible DM, and not consistently taking ASA."

An October 2015 VA medical opinion, provided by a medical doctor informed by review of the pertinent documentation of record (featuring the Veteran's medical records), addresses each of the pertinent medical questions in this case (as directed by the Board's July 2015 remand).

The October 2015 VA medical opinion provider finds that it is less likely than not that the Veteran's stroke pathology and residuals was caused by his service-connected aortic insufficiency / aortic valve replacement.  A persuasive rationale for this conclusion was presented.  The VA provider cites that the Veteran's treating "[n]eurologists in 2009 agreed that his stroke was not EMBOLIC, which is the type of stroke that [would] result if it was related to the heart valve."  The VA provider explains that the stroke "was found to be ISCHEMIC/THROMBOTIC, which is related to narrowing of the small blood vessels in the brain."  (The Board notes that review of the VA medical records confirms the VA examiner's characterization of the May 2009 assessment: "Discussed case w[ith] Dr. Helmi Lutsep of stroke.  Since patient has multiple TIAs [transient ischemic attacks] with exactly the same symptoms, this is almost certainly due to a small vessel thrombosing, not[] cardioembolic, despite patient's bovine aortic valve.")

The October 2015 VA medical opinion provider also finds that it is less likely than not that the Veteran's stroke pathology and residuals have been permanently aggravated by his service-connected aortic insufficiency / aortic valve replacement.  A persuasive rationale for this conclusion was presented.  First, the VA opinion provider cites that "the repeated evaluations of his bioprosthetic aortic valve (2010, 2011, 2015) show it to be appearing and functioning normally.  There is no basis for aggravation of his neurologic condition to be related to his heart valve replacement."  (Although not essential to the primary rationale for the opinion, the VA examiner also remarked that it was not evident that the Veteran's neurological symptoms had actually aggravated in severity following the May 2009 episode, an apparent reference to the Veteran having had small transient ischemic attacks prior to and following the May 2009 episode.)

The October 2015 VA medical opinion provider further addresses the Veteran's argument regarding a more indirect chain of causation connecting the service-connected heart disability to the stroke.  The VA medical opinion provider acknowledges the Veteran's contention that "the aortic valve insufficiency caused my enlarged heart which causes impairment of the heart muscle function which led to my stroke (of TIA)" (as expressed by the Veteran in his June 2012 substantive appeal, with a similar argument presented during the March 2015 Board hearing).  The VA medical opinion provider expresses disagreement with the Veteran's assertion in this regard, explaining: "the aortic valve is functioning normally and would not account for abnl [abnormal] / worsening heart function."  The Board finds that this discussion presents a reasonable and persuasive rationale for the conclusion that the Veteran's service-connected aortic insufficiency / valve replacement is not indirectly linked to the Veteran's May 2009 stroke and its residuals in the manner asserted by the Veteran.

The October 2015 VA medical opinion provider goes on to address the broader question of whether the Veteran's service-connected aortic insufficiency / valve replacement has caused any other heart condition / diagnosis (such as coronary artery disease and cardiomyopathy) that may have, in turn, caused or aggravated the Veteran's May 2009 stroke and its residuals.  The VA medical opinion provider cites that "[t]here are numerous echocardiograms (2008, 2009, 2010, 2011, 2015) showing a normally function[ing] valve."  Additionally, he explains that "[t]he aortic valve disease would not be expected to cause coronary disease."  The VA medical opinion provider notes that "[i]t appears that over the last 7 years, there has been some gradual decrease in EF [ejection fraction], although he has not had episodes of heart failure."  However, the provider explains that "[w]ith a normally functioning prosthetic valve, the s/c aortic valve replacement would be unlikely to be the cause of the decrease."  The provider concludes: "There is no basis for the aortic valve to be indirectly responsible for the stroke by means of causing another heart condition."  The Board finds that this discussion presents a reasonable and persuasive rationale for the conclusion that the Veteran's service-connected aortic insufficiency / valve replacement is not indirectly linked to the Veteran's May 2009 stroke and its residuals.

Finally, the October 2015 VA medical opinion provider discusses the October 2009 VA medical opinion of record that attributes the Veteran's May 2009 stroke to factors including hyperlipidemia, possible diabetes, and not consistently taking aspirin.  The October 2015 VA medical opinion expresses agreement with the October 2009 VA opinion in this regard.  The October 2015 VA opinion provider references the May 2009 explanation of the analysis of the two neurology specialists (including a stroke specialist) involved in the Veteran's assessment at the time.  The referenced note (originally documented in the May 2009 VA medical record), is characterized by the October 2015 VA opinion as stating: "given the location of the stroke and its small size and preceding TIAs, it was extremely unlikely to be cardioembolic and thus further evaluation for malfunction of his aortic valve is unnecessary."

The October 2015 VA medical opinion provider notes that "[t]he risk factors for this type of stroke (ISCHEMIC/THROMBOTIC) include age (55 or older), gender (male), personal history of stroke or TIA, obesity, substance abuse, physical inactivity, HTN, smoking, elevated lipids, DM," and then cites the fact that the Veteran "has numerous of these risk factors."  The Board finds that the October 2015 VA medical opinion provider's discussion presents a persuasive rationale for concluding "I agree with the VA Oct 2009 medical opinion," and that the Veteran's stroke is more likely attributed to nonservice-connected risk factors than to his service-connected heart disability.

The Board finds that the October 2015 VA examination report presents a probative medical opinion, informed by medical expertise as well as review of the pertinent medical documentation, indicating that the Veteran's stroke pathology and residuals are neither caused nor aggravated by the service-connected heart disability.  This probative medical opinion evidence weighs against the Veteran's claims for service connection for the stroke pathology, as it indicates that the Veteran's stroke pathology is unlikely to be etiologically linked (through causation or aggravation) to the service-connected heart disability as alleged.  The pertinent analysis includes thorough discussion of the factual data in the record and is accompanied by clear explanation of rationale for the medical conclusions drawn.

The Board notes that the additional medical evidence of record, featuring VA medical records, contains additional references and details concerning treatment of the Veteran's stroke.  The Board finds that the October 2015 VA medical opinion's citation of pertinent information in the medical records characterize the contents accurately, and the Board finds no information in the evidence that pertinently contradicts any element of the October 2015 VA medical opinion.  Additionally, medical treatise / article evidence submitted by the Veteran also does not present any information that contradicts any element of the analysis of the October 2015 VA medical opinion.

There is  no contrary competent medical opinion to weigh against the conclusions of the probative October 2015 VA medical opinion discussed above.  There is no medical opinion in the record that concludes that the Veteran's service-connected heart disability caused or aggravated the severity of his stroke.  Because the VA medical opinion is by a medical provider competent to provide it, as it cites to supporting clinical data, and because it is accompanied by adequate rationale, the Board finds it to be persuasive evidence against the Veteran's claim.

The only evidence in this case indicating that the Veteran's stroke has been caused or aggravated by a service-connected disability is the set of the Veteran's own statements asserting his belief that such a medical relationship between the pathologies exists.  VA must give due consideration to all pertinent lay and medical evidence.  As a layperson, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. §  1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  While the Veteran is competent to describe his symptoms and his recollection of events surrounding his stroke, the matter of identifying the specific diagnostic type and nature of the stroke and the matter of determining the nature and etiological factors associated with his stroke are complex medical questions.  These determinations cannot be accomplished by the Veteran based on inferences gained by his own personal knowledge, perceived through the use of his senses without specialized knowledge, education, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of the etiology of his stroke.

For these reasons, the Board finds that the Veteran's lay statements and testimony are not competent to establish an etiological link between his stroke pathology and his service-connected heart disability to substantiate these claims.

The probative competent evidence on the matter indicates that the Veteran's stroke was neither caused by nor aggravated by his service-connected heart disability.  There is no competent evidence of record indicating that the Veteran's stroke was caused or aggravated by any service-connected disability, or is otherwise linked to the Veteran's military service.  The weight of the evidence is against finding an etiological link between the stroke and the service-connected heart disability, and thus one of the required criteria to establish service connection secondary to the heart disability is not met in this case.  As discussed above, the evidence does not support any other theory of entitlement to service connection for the stroke and associated residuals in this case.

Accordingly, the Board finds that service connection for a stroke and associated residuals is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for stroke and associated residuals is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


